DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed March 18, 2021.  The following rejection is maintained:
Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2018/0048040 in view of MATSUO et al. U.S. Pub. 2018/0090282.
The rejection of claims 1-7 is reiterated as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2018/0048040 in view of MATSUO et al. U.S. Pub. 2018/0090282.
With respect to claim 1, Liu teaches a  method for producing a positive electrode for lithium ion capacitor (positive electrode in a capacitor; [0059]), the method comprising the steps of: giving a positive electrode mixture containing an activated carbon (activated carbon; [0014]), a binder (binder; [0014]) to a positive electrode claim 2, the method comprising the steps of: obtaining a positive electrode for lithium ion capacitor in accordance with the method for producing a positive electrode for lithium ion capacitor according to claim 1 (see paragraphs [0053] & [0067]); producing an electrode body in a dry atmosphere (the heating atmosphere was 300 to 3500 degrees; [0067]), using a negative electrode (negative electrode; [0071]), a separator (separator in-between electrodes; [0017]) and the obtained positive electrode for lithium ion capacitor (positive electrode; [0017]); and producing a lithium ion capacitor in a dry atmosphere, using an electrolyte solution and the produced electrode body material was heated upto 300 to 3500 degrees in an inert has atmosphere during coating, thus reasonable expect a dry atmosphere.  See paragraph [0067]), wherein in the step of obtaining the positive electrode for lithium ion capacitor, the obtained positive electrode for lithium ion capacitor is placed in a dry atmosphere (positive electrode; [0017]); and producing a lithium ion capacitor in a dry atmosphere, using an electrolyte solution and the produced electrode body material was heated up to 300 to 3500 degrees in an inert has claim 3, Liu teaches a positive electrode for lithium ion capacitor, comprising a positive electrode mixture layer, wherein the positive electrode mixture layer contains at least an activated carbon and a binder (activated carbon; and binder; [0014]); and the positive electrode mixture layer is thermally treated in an inert gas atmosphere or under reduced pressure (heated up to 300 to 3500 degrees in an inert gas atmosphere during coating; [0067]).  Further concerning claim 3, it would have been reasonable to expect that the  oxygen-containing functional groups present on the surface of the activated carbon detach from the surface of the activated carbon, as the material was heated up to 300 degrees in an inert has atmosphere during coating.  See paragraph [0067]. With respect to claim 4, Liu a positive electrode for lithium ion capacitor (positive electrode in a capacitor; [0059]), comprising a positive electrode mixture layer, wherein the positive electrode mixture layer contains at least an activated carbon and a binder (activated carbon; and binder [0014]); and when a single-electrode cell is constructed using metallic lithium as a counter electrode (metallic lithium included in the negative electrode [0041] – [0042]), and an using an electrolyte solution in the form of a solution resulting from dissolving LiPF6 in a mixed (hexafluorophosphate; [0057]) solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl carbonate [0048].  With respect to claims 6-7, the positive electrode is employed in a lithium ion capacitor [0021].
Liu does not expressly disclose a solvent in the positive electrode (claim 1); a concentration of 1.0 mol/L in a mixed solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl carbonate at a volume ratio of 1:1:1, the potential at an claim 4); the potential at the inflection point is 3.20 V or higher (claim 5). 
 	MATSUO teaches that it is well known in the art to employ a solvent in positive electrodes with binders in capacitors (claim 1; [0098]); a concentration of 1.0 mol/L (LiPF6 om 0.1 top 3 mol/L; [0071] – [0072]) in a mixed solvent that contains ethylene carbonate, dimethyl carbonate and ethyl methyl carbonate [0075] at a volume ratio of 1:1:1 [0124].
	Liu and MATSUO are analogous arts from the same field of endeavor, namely fabricating positive electrodes with binders in capacitors.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the solvent of MATSUO in the positive electrode of Liu, to improve mixing and increase ion conductivity. Also, the selection of a known material based on its suitability for its intended  use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The limitations with respect to the potential at an inflection point of a dQ/dV-potential profile calculated on the basis of a CC- CV charge curve at a rate of 1/20C being 3.05 V or higher (claim 4); the potential at the inflection point is 3.20 V or higher (claim 5) are considered characteristics of the prior art set forth, as Liu and MATSUO teach the same materials and capacitors set forth by Applicant. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 
	With respect to the volume ratio of the electrolytes being 1:1:1, MATSUO teaches fractional solvent parts [0124]. Therefore, it would have been obvious to employ a 1:1:1 ration of carbonates in the electrolyte of Liu in view of MATSUO, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
	The Applicant asserts that although Liu et al. U.S. Pub. 2018/0048040 teaches a thermal treatment of 300 to 3500 degrees in an inert gas atmosphere, the active Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). It is well within the artisan’s skill to heat the cathode material for a period of time that both forms the cathode and continues to heat the layer. Therefore, the rejection is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722